     Case 3:16-md-02691-RS Document 1003-12 Filed 11/05/19 Page 1 of 10

W ha t’s N e w i n M elano m a
Giselle Prado, MDa,*, Ryan M. Svoboda, MD, MSb,1, Darrell S. Rigel, MD, MSc

 KEYWORDS
  Melanoma epidemiology  Risk factors  Diagnosis  Prognosis  Management  Genomics


 KEY POINTS
  The incidence of melanoma continues to increase, with a lifetime risk of 1 in 24 persons developing
   melanoma, but mortalities are decreasing because of increased awareness, early detection, and
   the availability of targeted therapies for advanced tumors.
  Primary prevention efforts to decrease the incidence of melanoma through behavior changes are
   less effective than secondary prevention efforts directed at early detection.
  Researchers continue to elucidate the myriad risk factors that predispose individuals to melanoma,
   including inflammatory bowel disease, phosphodiesterase-5 use, and pregnancy-diagnosed
   melanoma.
  Genomics and noninvasive devices are revolutionizing clinical management of melanoma, specif-
   ically through gene expression.
  Combination targeted therapies (double and triple pathway inhibition) are now being used to treat
   advanced melanoma.




INTRODUCTION                                                         EPIDEMIOLOGY
Issues related to melanoma are some of the                           In the United States, there will be more than
most dynamic within dermatology (Fig. 1).                            90,000 cases of invasive melanoma and more
Recent discoveries and new technologies have                         than 87,000 cases of melanoma in situ diagnosed
led to major advances in the diagnosis, manage-                      in 2018.1 This incidence yields a lifetime risk of 1 in
ment, and treatment of this cancer. As the inci-                     24 persons for developing any type of melanoma.
dence of melanoma continues to increase,                             Among reported cancers, melanoma is the fifth
understanding and applying these new ap-                             most common in men and sixth most common in
proaches in the clinical setting has become                          women.2 Men are at a 40% increased risk to
increasingly important. From deciding whether                        develop invasive melanoma in their lifetimes
to biopsy a suspicious pigmented lesion, to mak-                     compared with women.1
ing an accurate diagnosis of an uncertain histo-                        Melanoma is one of the few cancers in the
pathologic presentation, to using genomics to                        United States for which the incidence continues
better assess diagnosis and prognosis, to selec-                     to increase. The lifetime risk of invasive melanoma
tively targeting immune checkpoints that are                         in the United States has tripled from 1985 to 2018
dysregulated in melanoma, the management of                          and is projected to continue increasing.1 Similarly,
melanoma has advanced greatly in the past                            melanoma incidence has been increasing
few years. A comprehensive understanding of                          worldwide.3
these issues is critical for dermatologists in the                      Melanoma remains the deadliest form of skin
clinical setting.                                                    cancer, accounting for 70% of skin cancer deaths.


 Disclosure: Dr D.S. Rigel serves on advisory boards with Castle, DermTech, and Myriad.
 a
   National Society for Cutaneous Medicine, 35 East 35th Street #208, New York, NY 10016, USA; b Department
                                                                                                                                 derm.theclinics.com




 of Dermatology, Duke University School of Medicine, Durham, NC, USA; c Department of Dermatology, NYU
 School of Medicine, 35 East 35th Street #208, New York, NY 10016, USA
 1
   Present address: 400 Ivy Meadow Lane, Apartment 2A, Durham, NC 27707.
 * Corresponding author.
 E-mail address: drgiselleprado@gmail.com

 Dermatol Clin 37 (2019) 159–168
 https://doi.org/10.1016/j.det.2018.12.005
 0733-8635/19/Ó 2018 Elsevier Inc. All rights reserved.
             Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                 For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.
                                                              PX182-0001
      Case 3:16-md-02691-RS Document 1003-12 Filed 11/05/19 Page 2 of 10
160           Prado et al


                                                                               with the highest levels of coffee consumption
                                                                               had a lower melanoma risk.11 The investigators re-
                                                                               ported a dose-response relationship between cof-
                                                                               fee consumption and melanoma risk in which an
                                                                               increase in 1 cup of coffee per day resulted in a
                                                                               3% decrease in melanoma risk.
                                                                                  Inflammatory bowel disease (IBD) has been
                                                                               associated with an increased risk of melanoma.
                                                                               In a recent meta-analysis of 12 studies comprising
                                                                               172,837 patients with IBD, the investigators found
                                                                               a 37% increased risk of melanoma.12 This rate was
                                                                               consistent among both Crohn disease and ulcera-
                                                                               tive colitis.
                                                                                  Phosphodiesterase-5 inhibitor use has been
                                                                               associated with an increased risk of developing
         Fig. 1. Lifetime risk of invasive melanoma in the
                                                                               melanoma. A meta-analysis of 5 observational
         United States from 1930 to a projected risk in 2020.
                                                                               studies found a slightly increased risk (odds ratio,
                                                                               1.12).13 However, there were no prospective
         More than 1 American dies from melanoma every                         studies available for analysis to confirm the
         hour. However, because of earlier detection and                       association.
         more effective treatments for melanoma, the ab-                          Women who are diagnosed with melanoma
         solute number of deaths in the United States has                      during pregnancy are at increased risk for recur-
         been decreasing since 2017 after peaking at about                     rence. In a study of 462 women less than 49 years
         10,000 in 2016.4                                                      old with a history of melanoma, pregnancy-
                                                                               associated melanoma was associated with a 9
         RISK FACTORS                                                          times increased risk of recurrence, a 7 times
                                                                               increased risk of metastasis, and a 5 times risk
         Ultraviolet (UV) exposure and genetic predisposi-                     of mortality.14 It is recommended that patients
         tion (skin phenotype) remain the most important                       diagnosed with melanoma during pregnancy or
         risk factors for the development of melanoma.5–7                      within 1 year of childbirth be followed more
         However, recent studies have shown other factors                      closely.
         that may be contributory to melanoma risk.                               The association between vitamin D level and
            Studies researching the effect of aspirin or                       melanoma has also been studied. A study of
         nonsteroidal antiinflammatory drugs (NSAIDs) on                       1191 patients followed for 11 years found that a
         melanoma have had conflicting results.8 Five                          higher baseline vitamin D level was associated
         studies showed a protective effect of aspirin and                     with a 2.7 times increased risk for melanoma.15
         NSAID use on melanoma, whereas 4 studies                              The investigators concluded that the carcinoge-
         showed no protective effect. Given the proven                         nicity of high sun exposure cannot be counter-
         beneficial effects on cardiovascular health and co-                   acted by higher vitamin D levels. Therefore,
         lon cancer, daily aspirin or NSAID use may be                         increasing vitamin D levels should be accom-
         beneficial for patients with an increased risk of                     plished by dietary supplementation instead of
         melanoma, such as patients with dysplastic nevus                      through sun exposure.
         syndrome or positive family history. A more recent
         study of 1522 patients with melanoma found that                       PREVENTION
         aspirin use was associated with longer overall sur-
         vival in patients with stage 2 and 3 melanoma.9                       Primary prevention of skin cancer (behavioral
         This finding warrants future clinical trials to investi-              changes) affects the incidence of melanoma,
         gate the therapeutic potential of aspirin in patients                 whereas secondary prevention (early detection
         with melanoma.                                                        efforts) affects the mortality. Based on the epide-
            Coffee has also been purported to be chemo-                        miologic data presented earlier, secondary pre-
         preventive in melanoma. A meta-analysis of 7                          vention seems to be making an impact through
         studies found that higher coffee consumption                          decreased mortality of melanoma, whereas
         was associated with a 0.8 times reduced risk of                       primary prevention efforts have not led to a
         melanoma.10 Decaffeinated coffee was not found                        decreased number of cases at this point.
         to have the same effect. Another meta-analysis                           Behavioral change can lead to reduced risk for
         of 23 studies encompassing more than 2 million                        the development of this cancer. A primary preven-
         participants found the same effect: the persons                       tion campaign directed at student athletes found


                 Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                     For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.
                                                         PX182-0002
      Case 3:16-md-02691-RS Document 1003-12 Filed 11/05/19 Page 3 of 10
                                                                                           What’s New in Melanoma                  161



that, after an educational intervention, the partici-                sunscreen SPFs (Table 1). Proponents suggest
pants were more likely to use sunscreen 4 or                         that higher SPFs cost disproportionately more,
more times per week, recognize their increased                       higher values seem to have disproportionally
risk of skin cancer, and participate in discussions                  higher protection, and higher SPF sunscreens
about sun safety with coaches.16                                     have higher concentrations of sunscreening
    Earlier detection initiatives can also lead                      agents that may lead to increased allergic reac-
to improved mortality. A secondary prevention                        tions. Opponents cite the facts that people under-
effort that increased the early detection of mela-                   apply sunscreens so higher SPFs are more
noma among women undergoing mammography                              forgiving at real-world application levels, that fair-
seemed to achieve its desired outcome.17 Educa-                      skinned persons or those in high-insolation envi-
tional materials about skin self-examination were                    ronments are not able to determine whether 501
placed in changing rooms of mammography                              sunscreens are 51 or significantly higher, and
clinics. Most women noticed the materials on their                   that there will be no incentive to research and
own and were able to identify at least 1 personal                    develop more protective sunscreens if manufac-
risk factor for melanoma. After seeing the mate-                     turers will not get credit. Almost half of the world
rials, 20% of the women performed a skin self-                       currently has a 501 cap, whereas the remaining
examination in the changing room and, of these,                      countries do not.
13% noticed a concerning mole and most                                  In an attempt to help settle this issue, a double-
intended to follow up with a dermatologist.                          blind randomized controlled trial of 199 patients
    As discussed earlier, patients with melanoma                     showed that SPF 1001 is more effective at pro-
are more likely to develop further melanomas. Tar-                   tecting against sunburn than SPF 501 in real-
geting these patients for preventive interventions                   world conditions in all skin types.23 The results of
is of high importance. A systematic review of                        the split-face study showed that the side random-
behavioral intervention techniques for high-risk                     ized to SPF 501 was 11 times more likely to be
patients with melanoma found that most interven-                     sunburned than the SPF 1001 side. The partici-
tions resulted in increased photoprotective behav-                   pants used the same amounts of sunscreen and
iors among participants, such as wearing                             reapplied equally on both sides. Even when
protective clothing and engaging in skin self-                       analyzing for number of reapplications and
examination.18
    For these high-risk patients, the skin self-
                                                                       Table 1
examination can mean the difference between
                                                                       Benefits and disadvantages of capping
life and death. However, it is difficult to examine                    sunscreen sun protection factors at 50D
the entire body surface area without a partner.
Organizations such as the American Academy                             Benefits                        Disadvantages
of Dermatology have advanced Check Your Part-
                                                                        Above SPF 50,                   Higher SPF sun-
ner campaigns to address this obstacle to skin
                                                                         doubling SPF values              screens still can pro-
self-examination.19 A clinical trial of 494 patient-                     only results in a very           vide reasonable
partner couples randomized to skin self-                                 small marginal                   protection when
examination training or control showed that the                          additional                       underapplied at
training increased the frequency of examinations                         protection                       typically used
reported throughout the 2-year study period.20                          Lower cost of sun-               concentrations
                                                                         screens because                 No ability to discern
                                                                         higher SPF sun-                  between SPF 51 and
Sunscreen                                                                screen is dispropor-             higher SPFs for per-
Regular sunscreen use decreases melanoma                                 tionately more                   sons who may need
                                                                         expensive                        greater protection
risk.21,22 There has been long-standing debate
                                                                        Potentially fewer               No incentive for
over whether higher sun protection factor (SPF)                          allergic reactions               manufacturers to
sunscreens protect against UV radiation more                             caused by lower                  develop higher SPF
than sunscreens with lower SPF. Opponents                                concentrations of                sunscreens because
claims that increased SPF can lead to a false                            sunscreening agents              no credit will be
sense of security among users and increased                             More uniform re-                 recognized
time spent in the sun. Supporters argue that                             porting of SPF by               Decreased sun pro-
increased SPF makes up for the low concentra-                            manufacturers                    tection will be
tions of sunscreen applied by the average sun-                          Less variability in              available to pa-
screen user.                                                             claims about                     tients, potentially
                                                                         sunscreens                       leading to increased
   Controversy exists regarding the questions of
                                                                                                          skin cancer
whether there should there be a cap of 501 on


             Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                 For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.
                                                               PX182-0003
      Case 3:16-md-02691-RS Document 1003-12 Filed 11/05/19 Page 4 of 10
162           Prado et al


         Fitzpatrick skin type, higher SPF was still more                     way for the noninvasive diagnosis of melanoma.
         protective.                                                          One such device uses electrical impedance spec-
            Extensive controversy has recently unfolded                       troscopy (EIS) to generate an EIS score that re-
         over the inclusion of oxybenzone in sunscreen.                       flects the degree of cellular atypia in pigmented
         Hawaii went as far as to ban the ingredient in                       lesions (Nevisense, SciBase AB, Stockholm, Swe-
         sunscreens purchased in that state because of                        den). The device uses a handheld probe with a
         concerns about environmental toxicity to coral.                      disposable electrode to measure the electrical
         Oxybenzone has been mired in controversy for a                       impedance of a lesion. The pins on the end of
         long time because of nonhuman studies that found                     the probe penetrate to the level of the stratum cor-
         estrogenic effects in the uteruses of rats. However,                 neum to perform the procedure. This screening
         none of the evidence cited against oxybenzone                        device is highly sensitive (97%) and has a speci-
         has been found in humans or in conditions reflec-                    ficity of 34% compared with histopathology.28
         tive of marine environments.24 At present, the risk
         is entirely theoretic, but a ban on a key sunscreen                  Ultrasonography
         ingredient will be sure to have long-lasting effects                 High-frequency ultrasonography can be used to
         on skin cancer rates.                                                evaluate the epidermal, subdermal, and subcu-
                                                                              taneous tissues in real time.29 However, this tech-
         Complementary Sun Protection Supplements                             nology is both operator and equipment dependent
                                                                              for interpretation of results. It can be used to diag-
         Catechins, ingredients found in green tea, have                      nose melanocytic skin lesions and subclinical met-
         been purported to decrease direct DNA damage                         astatic foci near the lesion, which can facilitate the
         induced by solar radiation. However, a double-                       physician’s decision to pursue further histopatho-
         blind randomized controlled trial in 50 patients                     logic analysis. Using the knowledge of lesion bor-
         receiving an oral green tea catechin extract with                    ders, volume, and depth can help clinicians
         vitamin C or placebo did not find a significant                      minimize tissue loss and improve cosmetic
         difference in the number of cyclobutane pyrimidine                   outcomes.
         dimer–positive cells in epidermis irradiated
         with UV.25                                                           Confocal microscopy
            Polypodium leucotomos (PL) is a fern native to                    In vivo confocal microscopy can be a helpful
         South America that is used for its antioxidant and                   adjunct to visual examination in diagnosing mela-
         photoprotective properties. The extract from this                    noma. In a study of 857 lesions, the addition of
         plant does not act as a sunscreen but has been                       confocal scanning laser microscopy resulted in
         shown to have some photoprotective efficacy. A                       96% and 97% correctly classified benign and ma-
         recent systematic review of the clinical safety                      lignant lesions, respectively,30 compared with
         and efficacy of PL extract included 18 human                         80% benign and 85% malignant correctly classi-
         studies to support its use as an additional sun-                     fied lesions with visual examination alone.
         protective measure.26 There were no reported
         serious adverse effects and the most commonly                        GENOMICS IN MELANOMA DIAGNOSIS AND
         reported side effect was mild gastrointestinal                       PROGNOSIS
         discomfort.                                                          Genomics in Decision to Biopsy
            Future prevention efforts should focus on pre-
                                                                              Clinically suspicious pigmented lesions have tradi-
         venting new melanomas through both primary
                                                                              tionally been sent for definitive diagnosis with bi-
         and secondary prevention initiatives. To be effec-
                                                                              opsy. However, for patients with many
         tive there must be a comprehensive approach
                                                                              suspicious nevi or nevi in cosmetically sensitive
         including UV protection (sunscreen, UV-blocking
                                                                              areas, biopsy is not always easily possible or
         clothing, avoiding the midday sun), thereby mini-
                                                                              accepted by patients.
         mizing the number of lifetime sunburns and initia-
                                                                                 A noninvasive genetic test has been developed
         tives that facilitate earlier detection through
                                                                              that samples skin cells harvested by an adhesive
         increased awareness and better access to derma-
                                                                              patch for expression of 2 genes (Pigmented Lesion
         tologic care.
                                                                              Assay, DermTech, La Jolla, CA)31,32 (Table 2). The
                                                                              genetic material undergoes quantitative reverse
         DIAGNOSIS
                                                                              transcriptase polymerase chain reaction (RT-
         Diagnostic Devices
                                                                              PCR) and RNA expression levels of long intergenic
         Electrical impedance spectroscopy                                    non–protein-coding RNA 518 (LINC00518) and
         The accuracy of clinical diagnosis in melanoma                       melanoma antigen preferentially expressed in tu-
         using the unaided human eye alone is about                           mors (PRAME) are determined. The test yields a
         70%.27 Novel diagnostic devices are paving the                       low-risk, moderate-risk, or high-risk result for


                Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                    For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.
                                                        PX182-0004
       Case 3:16-md-02691-RS Document 1003-12 Filed 11/05/19 Page 5 of 10
                                                                                            What’s New in Melanoma                163



 Table 2
                                                                      melanoma cases.39 Less experienced practi-
 Genomic testing for melanoma                                         tioners and those who rarely encountered patients
                                                                      with melanoma in their practices were both less
 Clinical Query                            Available Test             aware of reporting mandates and less likely to
                                                                      report cases if they were aware.
 Diagnosis: decision to biopsy             2 GEP
                                                                         Surprisingly, when comparing the results of the
 Diagnosis: ambiguous lesions              23 GEP                     2017 study to a similar study conducted in 2010,
   under light microscopy
                                                                      respondents had lower rates of reporting to regis-
 Prognosis: risk of metastasis             31 GEP                     tries (44% in 2010 and 34% in 2017).40 This wide-
   in 5 y ears
                                                                      spread underreporting of melanoma may lead to
Abbreviation: GEP, gene expression profile.                           significant underestimates of true incidence with
                                                                      resulting implications for resource allocation.
each lesion. In line with other screening tests, this
test has a high sensitivity of 91% and a specificity                  PROGNOSIS
of 69% for melanoma.31                                                Sentinel Lymph Node Status

Genomics in Histopathologically Ambiguous                             Although tumor thickness is the most significant
Lesions                                                               prognostic factor in melanoma, sentinel lymph
                                                                      node biopsy (SLNBx) status has been shown to
Melanomas can show a wide variety of histopath-                       be more significant in some models. However,
ologic characteristics that may overlap with benign                   the impact on survival of patients undergoing the
melanocytic lesions. In difficult cases, dermatopa-                   procedure as well as its ability to alone fully predict
thologists now have the ability to order a 23 gene                    survival remains controversial.
expression profile (GEP) test to differentiate                           SLNBx has been associated with improved sur-
benign from malignant melanocytic lesions                             vival in some studies41,42 and has been extensively
(myPath Melanoma, Myriad Genetics, Salt Lake                          criticized by other investigators.43 A clinical trial of
City, UT) (see Table 2).33–35 The test analyzes the                   1934 SLNBx-positive patients with melanoma ran-
RNA expression of 23 genes within sample tissue.                      domized participants to completion lymph node
The test can be done with existing biopsy material                    dissection or nodal observation with ultrasonogra-
and determines an outcome of benign, indetermi-                       phy.44 The mean melanoma-specific survival rates
nate, or malignant. The test has a sensitivity of                     at 3 years were similar in both groups. Although
90% to 94% and a specificity of 91% to 96%.                           disease-free survival was slightly higher in the
Studies have shown that this test increases defin-                    dissection group (68 months vs 63 months), pa-
itive diagnoses and affects patient management                        tients in the dissection group developed lymphe-
decisions.36,37                                                       dema more often than those in the observation
                                                                      group. Therefore, completion dissection can con-
Stage at Diagnosis
                                                                      trol the regional disease but may not increase
An analysis of 26,958 patients with melanoma in                       survival.
the Ohio Cancer Incidence Surveillance system
found that black patients are 3 times more likely                     Genomics for Prognosis
to present with stage 3 or 4 disease.38 This rate                     A 31-GEP test has been developed for classifying
may be caused by a lower index of suspicion for                       patients with invasive melanoma into low risk and
melanoma by these patients and physicians                             high risk for metastasis at 5 years (DecisionDx
leading to a delay in diagnosis. Similarly, type of in-               Melanoma, Castle Biosciences, Friendswood,
surance significantly influenced the stage at diag-                   TX) (see Table 2). This test uses RT-PCR to deter-
nosis, with Medicaid patients twice as likely to                      mine the differential expression of 31 genes (28
present at higher stage than private insurance pa-                    prognostic and 3 control genes) that vary in non-
tients. This trend held for patients with Medicare                    metastatic and metastatic melanoma lesions.
and uninsured patients.                                               The test results (from low to high risk) are as fol-
                                                                      lows: class 1a, class 1b, class 2a, and class 2b.
Reporting of Melanoma to Cancer Registries
                                                                      The test does not require special processing of
All US states mandate reporting of melanoma to                        sample tissue and can be run on the primary bi-
centralized cancer registries. However, physicians                    opsy specimen.
may not be aware of the reporting requirements or                       This test has been validated by multiple retro-
may choose not to comply with these mandates. A                       spective and prospective studies. The studies
survey of 158 dermatologists found that only 34%                      have consistently shown high sensitivity for recur-
of respondents routinely report newly diagnosed                       rence, distant metastasis-free survival, and overall


              Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                  For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.
                                                                PX182-0005
      Case 3:16-md-02691-RS Document 1003-12 Filed 11/05/19 Page 6 of 10
164           Prado et al


         survival.45–47 One study of 256 patients who un-                      Network (NCCN) guidelines recommend routine
         derwent 31-GEP testing found a negative predic-                       SLNBx for patients with a greater than 10% posi-
         tive value of 99%, sensitivity of 77%, and                            tivity rate.55 They do not recommend this proced-
         specificity of 87%.46 The 31-GEP test has also                        ure in patients with a less than 5% rate of positive
         been shown to affect clinical management in the                       biopsy. For patients between 5% and 10%, dis-
         direction dictated by the test results (eg, higher-                   cussion of the risks and benefits of the procedure
         risk patients undergo more frequent follow-up, im-                    with patients is recommended.
         aging, and laboratory testing).48–50                                     The American Society of Clinical Oncology
            Adding the information obtained from the                           (ASCO) also released updated guidelines for the
         31-GEP test to SLNBx status seems to signifi-                         management and staging of melanoma in 2018.56
         cantly improve prognostic assessment.51 Given
         that there are so many more SLNBx-negative pa-                            Thin melanomas: ASCO does not recommend
         tients, the absolute number of patients who die                            routine SLNBx for patients with nonulcerated
         from melanomas that are SLNBx negative is                                  lesions less than 0.8 mm in thickness (stage
         greater than for those that are SLNBx positive.                            T1a). Biopsy can be considered for mela-
         When used in SLNBx-negative patients, the                                  nomas 0.8 to 1.0 mm or less than 0.8 mm
         31-GEP test has been shown to identify most of                             with ulceration (stage T1b).
         those who subsequently develop distant metasta-                           Intermediate-thickness melanomas: ASCO
         tic disease.51 Also, integrating the additional                            recommends SLNBx for melanomas that are
         information provided by the 31-GEP test                                    1.0 to 4 mm thick (stage T2 or T3).
         with the American Joint Committee on Cancer                               Thick melanomas: ASCO states that SLNBx
         (AJCC)     online    prognostic    model     (www.                         may be recommended for patients with mela-
         melanomaprognosis.net) significantly improved                              nomas greater than 4 mm thick after thor-
         prognostic assessment.52                                                   oughly discussing benefits and risks of
            For SLNBx-negative patients, the 31-GEP test                            procedure.
         identified more than 80% of those patients who                            Completion lymph node dissection: ASCO
         went on to develop distant metastases and expire.                          recommends that either completion lymph
         For patients with thin melanomas, a higher-risk 31-                        node dissection or observation can be offered
         GEP result was more significantly associated with                          to patients with low risk of micrometastatic
         recurrence-free survival than SLNBx status.53                              disease. For higher-risk patients, observation
                                                                                    can be offered after a thorough discussion of
                                                                                    potential risks and benefits of completion
         MANAGEMENT                                                                 dissection.
         Time to Surgery from Biopsy
                                                                                 Among patients with melanoma who undergo
         It is known that early detection and treatment of                     SLNBx, 84% are negative, suggesting that these
         melanoma leads to better outcomes. An analysis                        patients do not benefit from the procedure.57 For
         of time from biopsy to excisional surgery in patients                 elderly patients, in whom positive SLNBx is rare,
         with melanoma found that stage I patients who un-                     the 31-GEP test has a negative predictive value
         dergo surgery more than 30 days after biopsy have                     for SLNBx status of 96%.58,59 With a less than
         increased mortality risk.54 Thus, it is integral to pa-               5% chance of positive SLNBx in this population,
         tient safety that excisional surgeries be performed                   the 31-GEP test could potentially reduce the
         as soon as reasonably feasible after biopsy.                          need for this invasive procedure.

         Sentinel Lymph Node Biopsy                                            Targeted Systemic Treatments
         The guidelines for performing SLNBx remain in                         Four classes of targeted systemic treatments have
         flux. The 2018 National Comprehensive Cancer                          been developed to treat melanoma (Table 3). The

          Table 3
          Pathways for targeted therapies in melanoma

                  Targeted Antitumor Therapy                                                   Immune Checkpoint Blockade
          BRAF                                  MEK                                   CTLA-4                               PD-1
          Vemurafenib                           Trametinib                            Ipilimumab                           Nivolumab
          Dabrafenib                            Cobimetinib                           —                                    Pembrolizumab
          —                                     —                                     —                                    Atezolizumab



                 Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                     For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.
                                                         PX182-0006
      Case 3:16-md-02691-RS Document 1003-12 Filed 11/05/19 Page 7 of 10
                                                                                           What’s New in Melanoma                  165



BRAF inhibitors interrupt the B-raf/MEK step of the                  of melanoma diagnosis, most dermatologists
activation pathway. However, these drugs only                        follow their patients every 6 months.66 After
work on melanomas with the B-raf V600E muta-                         5 years, the most common follow-up interval for
tion. MEK inhibitors target the mitogen-activated                    dermatologists increased to yearly visits.
protein kinase enzymes, MEK1 and/or MEK2.
Phosphodiesterase-1 (PD-1) blockers halt PD-1’s                      Cure for Melanoma?
negative regulation of T cell effector mechanisms,
which increases the T cell’s ability to elicit an im-                Although a cure for melanoma does not currently
mune response against cancer. CTLA-4 anti-                           exist, the possibility is clearly on the horizon.
bodies block CTLA-4’s ability to inhibit T cell                      Survival intervals for patients with metastatic dis-
responses.                                                           ease are increasing with the use of targeted ap-
   The newest approaches to the treatment                            proaches. Longer-term follow-up data from
of advanced melanoma include combination                             patients treated in the phase I study with the
therapy, an established mainstay of oncologic                        PD-1 blocker nivolumab showed that, for the
treatment in other types of cancers. Many combi-                     one-third of patients who survived for 3 years on
nations using drugs for different targets are being                  this therapy, almost all continued to survive at
studied. A combination of BRAF and MEK inhibi-                       7 years.67
tion in patients with V600E mutations found signif-
icantly increased survival among patients with                       SUMMARY
combination therapy compared with monother-
apy.60 Similar results have been found in patients                   Approaches to melanoma diagnosis, manage-
treated with a combination of a PD-1 blocker and                     ment, and therapy are rapidly changing. Noninva-
CTLA-4 antibodies.61 Triple combination therapies                    sive devices and genetic testing can be used to
of a PD-1 blocker, BRAF inhibitor, and MEK inhib-                    help diagnose melanoma before a biopsy is
itor have also been successful in decreasing tumor                   done. Genetic expression profiling can help diag-
burden.62                                                            nose ambiguous melanomas and better predict
                                                                     patient outcomes. The advent of targeted sys-
Dermatologic Side Effects of Targeted                                temic therapies has evolved metastatic melanoma
Therapies                                                            from an automatic death sentence into one in
                                                                     which a small percentage of patients now have
Patients on BRAF inhibitors are more likely to
                                                                     extended survivals. Despite these advances, the
develop de novo melanomas, squamous cell car-
                                                                     incidence of melanoma continues to increase,
cinomas, and keratoacanthomas during treatment
                                                                     which reinforces the importance of a comprehen-
because of activation of the ras pathway leading to
                                                                     sive understanding of all aspects of this cancer
BRAF-negative, ras-positive, newly appearing tu-
                                                                     by dermatologists and the need for continued
mors.63 The risk for developing these new mela-
                                                                     research to help make a material impact on this
nomas is increased more than 1700 times in
                                                                     cancer.
these patients compared with the general popula-
tion. This fact reinforces the importance of close
follow-up examination for patients on these drugs.                   REFERENCES
   Patients on nivolumab frequently develop
serious adverse events (11%) such as pneumo-                          1. Siegel RL, Miller KD, Jemal A. Cancer statistics,
nitis, vitiligo, colitis, hepatitis, hypophysitis, and                   2018. CA Cancer J Clin 2018;68(1):7–30.
thyroiditis.64 In another study, cutaneous adverse                    2. Siegel RL, Miller KD, Jemal A. Cancer statistics,
events were seen in 49% of patients.65                                   2017. CA Cancer J Clin 2017;67(1):7–30.
                                                                      3. Erdmann F, Lortet-Tieulent J, Schüz J, et al. Interna-
                                                                         tional trends in the incidence of malignant mela-
PATIENT FOLLOW-UP
                                                                         noma 1953-2008–are recent generations at higher
Patients who have been diagnosed with mela-                              or lower risk? Int J Cancer 2013;132(2):385–400.
noma in situ or invasive melanoma have a 15 times                     4. American Cancer Society. Facts & figures 2018. At-
increased lifetime risk of developing a subsequent                       lanta (GA): American Cancer Society; 2018.
primary melanoma, which equates to a 20% life-                        5. Rastrelli M, Tropea S, Rossi CR, et al. Melanoma:
time risk for being diagnosed with a second mela-                        epidemiology, risk factors, pathogenesis, diagnosis
noma. Therefore, patients with melanoma need to                          and classification. In Vivo 2014;28(6):1005–11.
be followed closely not only for the spread of                        6. Mitra D, Luo X, Morgan A, et al. An ultraviolet-
disease from their initial tumors but also for the                       radiation-independent pathway to melanoma carci-
development of additional primary melanomas. A                           nogenesis in the red hair/fair skin background.
survey of dermatologists found that, within 5 years                      Nature 2012;491(7424):449–53.



             Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                 For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.
                                                               PX182-0007
  Case 3:16-md-02691-RS Document 1003-12 Filed 11/05/19 Page 8 of 10
166        Prado et al


       7. Chen T, Fallah M, Kharazmi E, et al. Effect of a                        randomized clinical trial. JAMA Dermatol 2016;
          detailed family history of melanoma on risk for other                   152(9):979–85.
          tumors: a cohort study based on the nationwide                    21.   Green AC, Williams GM, Logan V, et al. Reduced
          Swedish Family-Cancer Database. J Invest Derma-                         melanoma after regular sunscreen use: randomized
          tol 2014;134(4):930–6.                                                  trial follow-up. J Clin Oncol 2011;29(3):257–63.
       8. Famenini S, Young LC. Aspirin use and melanoma                    22.   Olsen CM, Wilson LF, Green AC, et al. Cancers in
          risk: a review of the literature. J Am Acad Dermatol                    Australia attributable to exposure to solar ultraviolet
          2014;70:187–91.                                                         radiation and prevented by regular sunscreen use.
       9. Rachidi S, Wallace K, Li H, et al. Postdiagnosis                        Aust N Z J Public Health 2015;39(5):471–6.
          aspirin use and overall survival in patients with mel-            23.   Williams JD, Maitra P, Atillasoy E, et al. SPF 1001
          anoma. J Am Acad Dermatol 2018;78(5):949–56.e1.                         sunscreen is more protective against sunburn than
      10. Liu J, Shen B, Shi M, et al. Higher caffeinated coffee                  SPF 501 in actual use: results of a randomized,
          intake is associated with reduced malignant mela-                       double-blind, split-face, natural sunlight exposure
          noma risk: a meta-analysis study. PLoS One 2016;                        clinical trial. J Am Acad Dermatol 2018;78(5):
          11(1):e0147056.                                                         902–10.
      11. Wang J, Li X, Zhang D. Coffee consumption and the                 24.   Mirsky RS, Prado G, Svoboda RM, et al. Oxyben-
          risk of cutaneous melanoma: a meta-analysis. Eur J                      zone and sunscreens: a critical review of the evi-
          Nutr 2016;55(4):1317–29.                                                dence and a plan for discussion with patients. Skin
      12. Singh S, Nagpal SJ, Murad MH, et al. Inflammatory                       – J Cutan Med 2018;2(5):264–8.
          bowel disease is associated with an increased risk                25.   Farrar MD, Huq R, Mason S, et al. Oral green tea
          of melanoma: a systematic review and meta-anal-                         catechins do not provide photoprotection from
          ysis. Clin Gastroenterol Hepatol 2014;12(2):210–8.                      direct DNA damage induced by higher dose solar
      13. Tang H, Wu W, Fu S, et al. Phosphodiesterase type 5                     simulated radiation: a randomized controlled trial.
          inhibitors and risk of melanoma: a meta-analysis.                       J Am Acad Dermatol 2018;78(2):414–6.
          J Am Acad Dermatol 2017;77(3):480–8.e9.                           26.   Prado G, Winkelmann R, Del Rosso JQ, et al. Clinical
      14. Tellez A, Rueda S, Conic RZ, et al. Risk factors and                    efficacy & safety of oral polypodium leucotomos
          outcomes of cutaneous melanoma in women less                            extract for photoprotection: a systematic review.
          than 50 years of age. J Am Acad Dermatol 2016;                          American Academy of Dermatology Annual Meeting.
          74(4):731–8.                                                            Washington, DC, March 2, 2019. [abstract].
      15. Van der pols JC, Russell A, Bauer U, et al. Vitamin               27.   Vestergaard ME, Macaskill P, Holt PE, et al. Dermo-
          D status and skin cancer risk independent of time                       scopy compared with naked eye examination for the
          outdoors: 11-year prospective study in an Austra-                       diagnosis of primary melanoma: a meta-analysis of
          lian community. J Invest Dermatol 2013;133(3):                          studies performed in a clinical setting. Br J Dermatol
          637–41.                                                                 2008;159(3):669–76.
      16. Ally MS, Swetter SM, Hirotsu KE, et al. Promoting                 28.   Malvehy J, Hauschild A, Curiel-lewandrowski C,
          sunscreen use and sun-protective practices in                           et al. Clinical performance of the Nevisense system
          NCAA athletes: impact of SUNSPORT educational                           in cutaneous melanoma detection: an international,
          intervention for student-athletes, athletic trainers,                   multicentre, prospective and blinded clinical trial
          and coaches. J Am Acad Dermatol 2018;78(2):                             on efficacy and safety. Br J Dermatol 2014;171(5):
          289–92.e2.                                                              1099–107.
      17. Rzepecki AK, Jain N, Ali Y, et al. Promoting early                29.   Bard RL. High frequency ultrasound examination in
          detection of melanoma during the mammography                            the diagnosis of skin cancer. Dermatol Clin 2017;
          experience. Int J Womens Dermatol 2017;3(4):                            35(4):505–11.
          195–200.                                                          30.   Gerger A, Wiltgen M, Langsenlehner U, et al. Diag-
      18. Wu YP, Aspinwall LG, Conn BM, et al. A systematic                       nostic image analysis of malignant melanoma in
          review of interventions to improve adherence to mel-                    in vivo confocal laser-scanning microscopy: a pre-
          anoma preventive behaviors for individuals at                           liminary study. Skin Res Technol 2008;14(3):359–63.
          elevated risk. Prev Med 2016;88:153–67.                           31.   Gerami P, Yao Z, Polsky D, et al. Development and
      19. American Academy of Dermatology. Check your                             validation of a noninvasive 2-gene molecular assay
          partner infographic. Available at: https://www.aad.                     for cutaneous melanoma. J Am Acad Dermatol
          org/public/spot-skin-cancer/learn-about-skin-cancer/                    2017;76(1):114–20.e2.
          detect/check-your-partner-check-yourself. Accessed                32.   Ferris LK, Gerami P, Skelsey MK, et al. Real-world
          September 11, 2018.                                                     performance and utility of a noninvasive gene
      20. Robinson JK, Wayne JD, Martini MC, et al. Early                         expression assay to evaluate melanoma risk in pig-
          detection of new melanomas by patients with                             mented lesions. Melanoma Res 2018;28(5):478–82.
          melanoma and their partners using a structured                    33.   Clarke LE, Warf MB, Flake DD, et al. Clinical
          skin self-examination skills training intervention: a                   validation of a gene expression signature that



              Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                  For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.
                                                      PX182-0008
         Case 3:16-md-02691-RS Document 1003-12 Filed 11/05/19 Page 9 of 10
                                                                                              What’s New in Melanoma                 167


      differentiates benign nevi from malignant melanoma.               47. Zager JS, Gastman BR, Leachman S, et al. Perfor-
      J Cutan Pathol 2015;42(4):244–52.                                     mance of a prognostic 31-gene expression profile
34.   Clarke LE, Flake DD, Busam K, et al. An indepen-                      in an independent cohort of 523 cutaneous mela-
      dent validation of a gene expression signature to                     noma patients. BMC Cancer 2018;18(1):130.
      differentiate malignant melanoma from benign mela-                48. Berger AC, Davidson RS, Poitras JK, et al. Clinical
      nocytic nevi. Cancer 2017;123(4):617–28.                              impact of a 31-gene expression profile test for cuta-
35.   Ko JS, Matharoo-ball B, Billings SD, et al. Diagnostic                neous melanoma in 156 prospectively and consecu-
      distinction of malignant melanoma and benign nevi                     tively tested patients. Curr Med Res Opin 2016;
      by a gene expression signature and correlation to                     32(9):1599–604.
      clinical outcomes. Cancer Epidemiol Biomarkers                    49. Farberg AS, Glazer AM, White R, et al. Impact of a
      Prev 2017;26(7):1107–13.                                              31-gene expression profiling test for cutaneous
36.   Cockerell CJ, Tschen J, Evans B, et al. The influence                 melanoma on dermatologists’ clinical management
      of a gene expression signature on the diagnosis and                   decisions. J Drugs Dermatol 2017;16(5):428–31.
      recommended treatment of melanocytic tumors by                    50. Dillon LD, Gadzia JE, Davidson RS, et al. Prospec-
      dermatopathologists. Medicine (Baltimore) 2016;                       tive, multicenter clinical impact evaluation of a
      95(40):e4887.                                                         31-gene expression profile test for management of
37.   Cockerell C, Tschen J, Billings SD, et al. The influ-                 melanoma patients. SKIN – J Cutan Med 2018;
      ence of a gene-expression signature on the treat-                     2(2):111–21.
      ment of diagnostically challenging melanocytic                    51. Gastman BR, Gerami P, Kurley SJ, et al. Iden-
      lesions. Per Med 2017;14(2):123–30.                                   tification of patients at risk for metastasis using a
38.   Kooistra L, Chiang K, Dawes S, et al. Racial dispar-                  prognostic 31-gene expression profile 3 in subpop-
      ities and insurance status: an epidemiological anal-                  ulations of melanoma patients with favorable out-
      ysis of Ohio melanoma patients. J Am Acad                             comes by standard criteria. J Am Acad Dermatol
      Dermatol 2018;78(5):998–1000.                                         2019;80(1):149–57.e4.
39.   Svoboda RM, Glazer AM, Farberg AS, et al. Mela-                   52. Ferris LK, Farberg AS, Middlebrook B, et al. Identifi-
      noma reporting practices of United States dermatol-                   cation of high-risk cutaneous melanoma tumors is
      ogists. Dermatol Surg 2018;44(11):1391–5.                             improved when combining the online American Joint
40.   Cartee TV, Kini SP, Chen SC. Melanoma reporting to                    Committee on Cancer Individualized Melanoma Pa-
      central cancer registries by US dermatologists: an                    tient Outcome Prediction Tool with a 31-gene
      analysis of the persistent knowledge and practice                     expression profile-based classification. J Am Acad
      gap. J Am Acad Dermatol 2011;65:S124–32.                              Dermatol 2017;76(5):818–25.e3.
41.   Murtha TD, Han G, Han D. Predictors for use of                    53. Cook RW, Covington KR, Monzon FA. Continued
      sentinel node biopsy and the association with                         elevation of a 31-gene expression profile to predict
      improved survival in melanoma patients who have                       metastasis in an expanded cohort of 782 cutaneous
      nodal staging. Ann Surg Oncol 2018;25(4):903–11.                      melanoma patients. Pigment Cell Res 2017;30(5):
42.   Morton DL, Thompson JF, Cochran AJ, et al. Final                      e73.
      trial report of sentinel-node biopsy versus nodal                 54. Conic RZ, Cabrera CI, Khorana AA, et al. Determina-
      observation in melanoma. N Engl J Med 2014;                           tion of the impact of melanoma surgical timing on
      370(7):599–609.                                                       survival using the National Cancer Database. J Am
43.   Sladden M, Zagarella S, Popescu C, et al. No sur-                     Acad Dermatol 2018;78(1):40–6.e7.
      vival benefit for patients with melanoma undergoing               55. NCCN clinical practice guidelines in Oncology. Mel-
      sentinel lymph node biopsy: critical appraisal of the                 anoma. Version 3. Available at: https://www.nccn.
      Multicenter Selective Lymphadenectomy Trial-I final                   org/professionals/physician_gls/pdf/melanoma.pdf.
      report. Br J Dermatol 2015;172(3):566–71.                             Accessed September 12, 2018.
44.   Faries MB, Thompson JF, Cochran AJ, et al.                        56. Wong SL, Faries MB, Kennedy EB, et al. Sentinel
      Completion dissection or observation for sentinel-                    lymph node biopsy and management of regional
      node metastasis in melanoma. N Engl J Med 2017;                       lymph nodes in melanoma: American Society of
      376(23):2211–22.                                                      Clinical Oncology and Society of Surgical Oncology
45.   Hsueh EC, Debloom JR, Lee J, et al. Interim analysis                  clinical practice guideline update. J Clin Oncol
      of survival in a prospective, multi-center registry                   2018;36(4):399–413.
      cohort of cutaneous melanoma tested with a prog-                  57. Morton DL, Thompson JF, Cochran AJ, et al.
      nostic 31-gene expression profile test. J Hematol                     Sentinel-node biopsy or nodal observation in mela-
      Oncol 2017;10(1):152.                                                 noma. N Engl J Med 2006;355(13):1307–17.
46.   Greenhaw BN, Zitelli JA, Brodland DG. Estimation of               58. Macdonald JB, Dueck AC, Gray RJ, et al. Malig-
      prognosis in invasive cutaneous melanoma: an inde-                    nant melanoma in the elderly: different regional dis-
      pendent study of the accuracy of a gene expression                    ease and poorer prognosis. J Cancer 2011;2:
      profile test. Dermatol Surg 2018;44(12):1494–500.                     538–43.



                Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                    For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.
                                                                  PX182-0009
  Case 3:16-md-02691-RS Document 1003-12 Filed 11/05/19 Page 10 of 10
168        Prado et al


      59. Vetto JT, Monzon FA, Cook RW, et al. Clinical utility of                with vemurafenib. N Engl J Med 2012;366(8):
          a 31-gene expression profile test to determine eligi-                   707–14.
          bility for sentinel lymph node biopsy in melanoma                 64.   Topalian SL, Hodi FS, Brahmer JR, et al. Safety, ac-
          patients >65 years of age. American Academy of                          tivity, and immune correlates of anti-PD-1 antibody in
          Dermatology Annual Meeting 2018. San Diego,                             cancer. N Engl J Med 2012;366(26):2443–54.
          CA, February 16, 2018.                                            65.   Hwang SJ, Carlos G, Wakade D, et al. Cutaneous
      60. Flaherty KT, Infante JR, Daud A, et al. Combined                        adverse events (AEs) of anti-programmed cell death
          BRAF and MEK inhibition in melanoma with BRAF                           (PD)-1 therapy in patients with metastatic mela-
          V600 mutations. N Engl J Med 2012;367(18):                              noma: a single-institution cohort. J Am Acad Derma-
          1694–703.                                                               tol 2016;74(3):455–61.e1.
      61. Wolchok JD, Kluger H, Callahan MK, et al. Nivolu-                 66.   Farberg AS, Rigel DS. A comparison of current prac-
          mab plus ipilimumab in advanced melanoma.                               tice patterns of US dermatologists versus published
          N Engl J Med 2013;369(2):122–33.                                        guidelines for the biopsy, initial management, and
      62. Ribas A, Hodi FS, Lawrence DP, et al. Pembrolizu-                       follow up of patients with primary cutaneous mela-
          mab (pembro) in combination with dabrafenib (D)                         noma. J Am Acad Dermatol 2016;75(6):1193–7.e1.
          and trametinib (T) for BRAF-mutant advanced mela-                 67.   Hodi FS, Kluger H, Sznol M, et al. Durable, long-term
          noma: Phase 1 KEYNOTE-022 study. J Clin Oncol                           survival in previously treated patients with advanced
          2016;34(15_suppl) [abstract: 3014].                                     melanoma (MEL) who received nivolumab (NIVO)
      63. Sosman JA, Kim KB, Schuchter L, et al. Survival in                      monotherapy in a phase I trial. AACR 2016;76(14)
          BRAF V600-mutant advanced melanoma treated                              [abstract: CT001].




              Downloaded for Anonymous User (n/a) at University of Minnesota from ClinicalKey.com by Elsevier on July 30, 2019.
                  For personal use only. No other uses without permission. Copyright ©2019. Elsevier Inc. All rights reserved.
                                                      PX182-0010
